DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 11-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lidmar (US 20150075434 A1).
Regarding claim 1, Lidmar teaches a cartridge for a teatcup (Figs 1-6) comprising:
an elongated sleeve (Fig 1 Item 6- sleeve) extending in parallel with a longitudinal central axis and having an upper end section (Fig 2 Item 6a- upper end) and a lower end section (Fig 2 Item 6b- lower end);
a barrel (Fig 1 Item 7- barrel) pre-mounted in the elongated sleeve (Fig 1 Item 6- sleeve) and having an inner space (Fig 2 Item 8- inner space) for receiving said teat;
a pulsation chamber (Fig 1 Item 9- pulsation chamber) formed between an inner surface of the elongated sleeve (Fig 1 Item 6- sleeve) and an outer surface of the barrel (Fig 1 Item 7- barrel);
and a head member (Fig 1 Item 3- lip member) comprising a lip (Fig 4 Item 61- lip) surrounding an opening (Fig 4 Item 62- lip edge) to the inner space, wherein the head member is provided at the upper end section (Fig 1 Item 6a- upper end),
wherein the elongated sleeve has a flange (Fig 2 Item 15- upper engagement member) extending outwardly at the upper end section ([0044]),
wherein the head member comprises a plurality of locking members (Fig 4 Item 19- connection member) each gripping the flange, and wherein that each of the locking members (Fig 1 Item 19- connection member) extends towards the lower end section and beyond the flange (Fig 1 Item 15- upper engagement member), and
wherein each of the locking members (Fig 1 Item 19- connection member) comprises an inwardly extending portion which comprises an engagement surface turned away from the lower end section (See image 
    PNG
    media_image1.png
    251
    526
    media_image1.png
    Greyscale
below).
Regarding claim 3, Lidmar teaches all of the abovementioned claim 1 and further teaches:
wherein the flange (Fig 1 Item 15- upper engagement member) comprises a lower surface turned towards the lower end section (See image below), and

    PNG
    media_image2.png
    224
    468
    media_image2.png
    Greyscale
wherein each of the engagement surfaces abuts the lower surface ([0044, 0047]). 
Regarding claim 4, Lidmar teaches all of the abovementioned claim 1 and further teaches wherein the head member is attached to the barrel ([0047]).
Regarding claim 5, Lidmar teaches all of the abovementioned claim 4 and further teaches:
wherein the head member (Fig 1 Item 3- lip member) comprises a lip element (Fig 4 Item 60- annular base), incorporating the lip (Fig 4 Item 61- lip), and a ring member (Fig 4 Item 19- connection member) attached to the lip element and incorporating the locking members (Fig 4 See image below) and an engagement element (Fig 4 see image below), and
wherein the engagement element attaches the head member to the barrel ([0039], [0044], [0047]).
    PNG
    media_image3.png
    397
    688
    media_image3.png
    Greyscale

Regarding claim 11, Lidmar teaches all of the abovementioned claim 1 and further teaches:
wherein a plurality of coupling members are provided on an outer surface (Fig 1 Item 32- inner bayonet coupling parts) toward the lower end section (Fig 1 Item 7b- lower end portion) of the elongated sleeve configured to engage with complementary coupling members (Fig 1 Item 31- outer bayonet coupling parts) on an inner surface of a connector (Fig 1 Item 24- casing) of the teatcup,
and wherein each of the coupling members is arranged form a bayonet coupling with a respective one of the complementary coupling members to permit locking of the cartridge in the connector ([0050]).
Regarding claim 12, Lidmar teaches all of the abovementioned claim 11 and further teaches wherein a passage is provided between each of the coupling members to permit a respective one of the complementary coupling members to pass when the cartridge is introduced into a the receiving space of the connector ([0050]).
Regarding claim 13, Lidmar teaches all of the abovementioned claim 11 and further teaches wherein each of the coupling members (Fig 1 Item 32- inner bayonet coupling parts) comprises an upper surface turned away from the lower end section to permit engagement by a lower surface of a respective one of the complementary coupling members (Fig 1 Item 31- outer bayonet coupling parts, [0050]).
Regarding claim 16, Lidmar teaches all of the abovementioned claim 1 and further teaches a teatcup configured to be attached to the teat of an animal to be milked (Abstract) and comprising a connector (Fig 1 Item 2- connector) and a cartridge (Fig 1 Item 1- cartridge) according to claim 11 (see claim 11 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lidmar (US 20150075434 A1) as applied to claim 1 above, and further in view of Bodmin (US 4393811 A).
Regarding claim 6, Lidmar teaches all of the abovementioned claim 1 and further teaches wherein the flange (Fig 2 Item 15- upper engagement member) is annular ([0044]).
Lidmar is silent as to:
 wherein the flange comprises a plurality of recesses, and
wherein each of the locking members is received in a respective one of the recesses.
Bodmin teaches within the same field of endeavor and reasonably pertinent to the invention a weighted teat cup shell and assembly (Figs 1-11):
wherein the flange comprises a plurality of recesses (Fig 10 Item 20- grooves), and
wherein each of the locking members is received in a respective one of the recesses (Col. 3 Lines 44-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lidmar’s annular flange with the further teachings of Bodmin’s groove system in order to minimize twisting of the barrel by isolating the locking members.
Regarding claim 7, modified Lidmar teaches all of the abovementioned claim 6 and further teaches:
wherein the flange has an upper surface facing away from the lower end section (Lidmar Fig 1 Item 15- upper engagement member), and
wherein each of the recesses (Bodmin- Fig 10 Item 20- grooves) extends through the upper surface and in parallel with the longitudinal central axis (Bodmin- Col. 3 Lines 44-68).
Regarding claim 8, modified Lidmar teaches all of the abovementioned claim 6 and further teaches:
wherein each of the locking members has a tapering shape towards the lower end section (Lidmar- Fig 3 Item 19- connection member).
Lidmar is silent as to wherein each of the recesses has a tapering shape.
Bodmin teaches within the same field of endeavor and reasonably pertinent to the invention a weighted teat cup shell and assembly (Figs 1-11):
Each element having a recess (Fig 10 Item 20- grooves, Col. 3 lines 44-68).
The modified reference is silent about the tapered recess.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lidmar’s tapered locking member with the further teachings of Bodmin’s recesses and further modify those recesses to be tapered, in order to isolate the locking members by conforming to their outer profile, minimizing barrel twist, since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lidmar (US 20150075434 A1) as applied to claim 13 above, and further in view of Miefalk (US 6058879 A).
Regarding claim 14, Lidmar teaches all of the abovementioned claim 13 but is silent as to wherein the coupling members comprise a stop surface to provide a final rotary position.
Miefalk teaches within the same field of endeavor and reasonably pertinent to the invention a teatcup (Figs 1-6) wherein the coupling members comprise a stop surface to provide a final rotary position (Fig 3 Item 31- stop member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Lidmar’s coupling members with the further teachings of Miefalk’s stop member in order to prevent further rotational movement of the cartridge, prematurely releasing the cartridge from the shell.
Regarding claim 15, Lidmar teaches all of the abovementioned claim 13 but is silent as to wherein the coupling members comprise a sloping ramp to permit sliding of the complementary coupling member onto the upper surface.
Miefalk teaches within the same field of endeavor and reasonably pertinent to the invention a teatcup (Figs 1-6) wherein the coupling members (Fig 5 Item 21- locking projection) comprise a sloping ramp (Fig 5 Item 23- first ramp surface) to permit sliding of the complementary coupling member onto the upper surface (Col. 7 Lines 5-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Lidmar’s bayonet coupling members with the further teachings of Miefalk’s sloped ramps in order to guide the coupling members into position, ensuring proper seating and locking of the members.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “the elongated sleeve 6 with an upper end section 6a does not itself comprise a flange. That is, the engagement member 15 in LIDMAR is not part of the sleeve 6. The engagement member 15 is a separate element from the sleeve, located above the sleeve 6 and abutting an outwardly bent upper end portion 7a of the barrel 7, which in turn abuts the end surface of the upper end 6a of said sleeve 6.”
This is not found persuasive because the claim limitation does not require the flange to be integral with the sleeve. The claim recites, “the elongated sleeve has a flange extending outwardly at the upper end section”. Lidmar anticipates this requirement as seen in fig. 1 and the annotated figures above. Furthermore para 0044 of Lidmar states, “an upper engagement member 15, which engages the sleeve 6 at the upper end 6a of the sleeve 6.”. Therefore the sleeve 6 “has” a flange at an upper end section thereof, forming a unitary structure with the sleeve 6. Additionally both elements 15 and 6 can be considered the sleeve of the teat cup of Lidmar.
Applicant further argued that, “the connection member 19 is not gripping any flange on the sleeve 6, as can be seen in Figure 1, but instead grips the upper end portion 7a of the barrel 7.”
This is not found persuasive because as indicated above the sleeve 6 has a flange 15. The locking elements 19 clearly grip onto 15 as seen in figs. 1 and 2 annotated above. Thus each of the locking elements are “gripping the flange” as per the claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record is noted because it pertains to teat cups have sleeves including a flange on an upper end thereof and locking members engaging the flange. For instance George (US 3158136, previously cited) appears to also anticipate applicant’s claim 1 (flange 23 and locking member 28). Additionally, Harner (US 1256792) also appear to anticipate claim 1 (flange at 6, 7 and locking member 3, 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619